         Case 1:19-cv-07024-LAP Document 47 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOANNE JAFFE,

                      Plaintiff,                19 Civ. 7024 (LAP)

-against-
                                                       ORDER
CITY OF NEW YORK et al.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The teleconference scheduled for February 17, 2021 at 11:00

a.m. EST is adjourned to February 23, 2021 at 11:00 a.m. EST.

The dial in information for the conference is: (877) 402-9753,

access code: 6545179.

    SO ORDERED.

Dated:       New York, New York
             February 17, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
